J-A06026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES EDWARD KRYL                          :
                                               :
                       Appellant               :   No. 672 WDA 2020

         Appeal from the Judgment of Sentence Entered January 9, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0012985-2018


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                                FILED: May 21, 2021

        James Edward Kryl appeals from the judgment of sentence, entered in

the Court of Common Pleas of Allegheny County, after a jury convicted him of

ethnic intimidation,1 simple assault,2 and two counts of conspiracy.3       After

careful review, we affirm.

        The trial court set forth the facts of the case as follows:

        On July 7, 2018, at approximately 11:00 p.m., [] Kryl, along with
        several others, engaged in a racially motivated assault against
        Paul Morris, an African American gentleman, at a bar called the
        Jackman Inn. On the night of the incident, [] Morris went to the
        [Jackman Inn] to deliver a thank-you card to his friend, Javon
        Jenkins, who had prepared a graduation dinner for Morris’ son.


____________________________________________


1   18 Pa.C.S.A. § 2710.

2   18 Pa.C.S.A. § 2701(a)(1).

3   18 Pa.C.S.A. §§ 903, 2710, 2701(a)(1).
J-A06026-21


       Jenkins was working at the [Jackman] Inn that night and was
       expected to finish his shift at 11:00 p.m. []

       As Morris waited for Jenkins to finish his shift, Morris stood at the
       end of the bar and watched television. [Morris] did not consume
       any food or alcohol while [there].

       Although there were over a dozen people at the bar that night,
       there were no other black persons present, other than Morris and
       Jenkins, who is a fair-skinned, biracial man.

       While Morris was waiting, he noticed a group of people drinking
       together in a back room. All of them were dressed in dark
       clothing. Approximately 20 minutes later, Jenkins finished his
       shift and told Morris that he wanted to go outside to smoke on the
       back deck. [T]o get to the back deck, the pair had to walk past
       the back room occupied by the group.

       As Morris and Jenkins [] ma[de] their way towards the deck,
       someone from the group, who was visibly drunk, jumped up and
       told them to get out of here. Morris and Jenkins ignored the group
       and the person who had yelled and kept walking towards the deck.

       As they entered the outside deck, Morris could smell marijuana in
       the air and saw that there were at least four people [] who were
       going in and out of the deck [area]. Morris immediately noticed
       their body language because they were whispering and turning
       around to look at him. Within a few minutes of Morris and Jenkins
       being outside, one of the females on the deck shouted for them
       to “get out of here.” [N.T. Jury Trial, Sept. 2019,4 at 79-80, 112].
       Morris responded by asking “who the f[***] are you?” because he
       had never seen that person before. Morris then heard the group
       “talking some trash through the door” and heard someone from
       inside say something to the effect of “who them black [] n*****.”
       [Id. at 80-81]. [Morris] could hear them because the door was
       open[] and there was only a screen door separating the spaces.
       Morris could feel that the situation might escalate beyond verbal
       taunts, so he tapped [Jenkins] on the shoulder and said, “Let’s
       go.” [Id. at 81].

____________________________________________


4The court presided over a jury trial that took place between September 24,
2019, and September 26, 2019. The notes of testimony for the entire trial
are consolidated in a single volume and are not further subdivided by date.
We will cite to the jury trial notes of testimony collectively.

                                           -2-
J-A06026-21


     As Morris attempted to go through the screen door that led back
     inside of the bar, he was met by three [] men, one of whom was
     [Kryl], who physically blocked him from going inside[. Kryl
     smirked at Morris as he stood in his way]. [Id. at 82, 84-85, 113].
     [The three] men were part of the same group involved in the
     earlier confrontation that occurred as Morris was initially making
     his way towards the back deck. [Id. at 82-83].

                                   *     *    *
     Morris asked [Kryl] who he was and “told him to get out of” his
     way. [Id. at 86, 113]. Morris noticed that [Kryl] was wearing a
     dark shirt that had “some type of insignia,” but he did not observe
     exactly what the emblem was. [Id. at 85]. [Kryl] responded with
     a racial slur, saying something to the effect of “we’re here to
     eradicate you n****** one at a time[.]” [Id. at 86-87, 106].

                                     *   *     *
     Before Morris could respond to [Kryl], someone else from the
     group “came over the top of [Kryl]’s head and sucker punched”
     Morris with a closed fist, injuring both of his lips, [and] causing
     them to bleed. [Id. at 88, 89, 114]. Morris was blindsided by the
     punch[.] In response, Morris “lunged forward and tried to get off
     the deck.” [Id. at 90]. He tried to fight his way through the door,
     but, by that time, “everyone that was in that group” was hitting
     him, and he was surrounded. [Id. at 90-91, 94, 115].

     [Morris] estimated [there were] eight [] to ten [] people in the
     group at that point. [Id. at 126, 135, 150].

     Morris explained [at trial] that, as he was trying to defend himself
     against one person, [Kryl] “would come in with the cheap shots
     and punch” him. [Id. at 91-92]. At one point during the assault,
     [Kryl] was on top of Morris’ back and neck, grabbing his throat
     and “squeezing the side of his neck.” [Id. at 92, 98, 130-31].
     There was a momentary break in the fight as Morris struggled to
     regain his senses and pick [] his glasses [up] from the floor, which
     had been knocked off of him during the assault. As he did so, he
     heard one of [Kryl]’s co-conspirators say, “Oh, I’m not the one
     bleeding, n*****, you’re the one bleeding.” [Id. at 95-97, 112].

     The bartender[, Jean Miles,] observed Morris get punched, and
     she tried to help, by attempting to get [Kryl] off [] Morris’ neck.
     [Id. at 98, 128-32]. She had noticed the all-white group [wearing
     dark clothing] when they had come into the bar earlier that



                                    -3-
J-A06026-21


     evening, and she had noted that, with the exception of [Kryl], she
     had not seen any of them at the [Jackman] Inn before.

     Jenkins, who was also assaulted by the group, yelled for [Miles]
     to call the police. [Id. at 98-99, 131, 134]. Morris finally broke
     away from the group but went back into the fray to help [Jenkins].
     [Id. at 99]. The group finally fled through the back of the bar
     when they heard that the police were being called. Morris stayed
     at the bar and waited for the police to arrive. [Id. at 100].

     When law enforcement came upon the scene shortly after 11:40
     p.m., Morris was visibly upset as he explained what had just
     transpired. Officer [Craig] Cannella with the Killbuck Township
     Police Department interviewed Morris and observed that his upper
     lip was bleeding and already swollen. [Id. at 151]. At that same
     time, [the officer observed that] a group of nine or ten people all
     came running up the side of the bar and tried to flee the area
     despite police commands to stop. [Id. at 100-01, 150].

     [Kryl] was intercepted by Officer John Lennon with the Bellevue
     Borough Police Department[,] as he was attempting to flee with
     two [] other people[, Jeremy Ingram and Natasha Bowers]. [Id.
     at 147, 154-55, 176, 179-80]. Officer Cannella came into direct
     contact with [Kryl] and observed that he was wearing a black
     “shirt with a dog insignia . . . on the left chest” and blue jeans.
     [Id. at 153, 155-57]. He further described the shirt as having a
     keystone symbol on it [and a red bar through it]. [Id. at 332-
     33].

     When Officer Lennon stopped [Kryl] and his two [] other
     associates, he made the same observation as to [Kryl]’s attire,
     noting that the men “had these black shirts with this symbol on it
     that was in the shape of a keystone on the chest with a pit bull’s
     face in it.” [Id. at 180].

     [A]s a result of the assault, [Morris’] throat, forearm and thumb
     were painful and sore, and his teeth had been knocked through
     his lips. [Id. at 102-04]. At the time of trial, Morris was still
     [using] cortisone treatment for the injuries to his thumb and
     forearm, and [his doctor] recommended [that he seek] surgery.
     [Id. at 104]. The injuries sustained from the assault continued to
     cause [Morris] pain even a year later[.] [Id. at 105].

Trial Court Opinion, 9/2/20, at 5-12 (cleaned up).



                                    -4-
J-A06026-21



        After the jury convicted Kryl of the above-stated offenses, the court

sentenced him on January 9, 2020 to: 1 to 2 years’ incarceration followed by

three years’ probation for ethnic intimidation; 5 years’ probation for simple

assault, to be served concurrently with the probationary sentence for ethnic

intimidation; and 2 years’ probation at each of the remaining conspiracy

convictions, ordered to run concurrently with the other probationary

sentences. Additionally, the court ordered Kryl have no contact with Morris,

Jenkins, Miles, and the Jackman Inn. Finally, the court ordered Kryl to pay

$1,000 in restitution and court costs, and deemed Kryl to be ineligible for the

Recidivism Risk Reduction Incentive (RRRI) Program.5

        On January 17, 2020, trial counsel filed a post-sentence motion for

reconsideration of sentence and a request that alternate counsel be appointed

for purposes of appeal.         On January 28, 2020, the trial court appointed

Suzanne M. Swan, Esquire, to represent Kryl on appeal. On June 2, 2020,

after Attorney Swan confirmed that no hearing was necessary, the court

denied Kryl’s post-sentence motion. Kryl filed a timely notice of appeal to this

Court; he and the trial court have complied with Pa.R.A.P. 1925.

        On appeal, Kryl presents the following issue for our review: “Did the

trial court abuse its discretion in allowing the Commonwealth to present

rebuttal testimony through Officer [] Cannella that could have been offered




____________________________________________


5   See 61 Pa.C.S.A. §§ 4504-4505.

                                           -5-
J-A06026-21



during the Commonwealth’s case-in-chief, and which did not[,] in fact[,] rebut

[Kryl]’s evidence?” Appellant’s Brief, at 4.

      Kryl challenges the trial court’s admission of Officer Cannella’s rebuttal

testimony.     Kryl claims that Officer Cannella impermissibly altered the

testimony he gave on direct examination regarding the details of the shirt he

was wearing at the time of the incident, which was essential to the

Commonwealth’s case-in-chief, and that Officer Canella had no basis for

suddenly recollecting what shirt Kryl was wearing. Kryl further claims that

the admission of that testimony prejudiced him because it connected him to

an allegedly racist association of individuals, “Keystone United” a/k/a

“Keystone State Skinheads,” with whom Kryl actually shared no connection.

Kryl argues that the jury was impermissibly left speculating regarding the

purpose of Officer Cannella’s rebuttal testimony since the court offered the

jury no guidance on its relevance.     Finally, Kryl concludes that the jury’s

verdict placed undue significance on Officer Cannella’s rebuttal testimony, and

this erroneous admission of evidence requires reversal and a new trial. We

disagree.

      It is well-settled that the admission of rebuttal evidence is within the

sound discretion of the trial court. Commonwealth v. Fletcher, 750 A.2d

261, 278 (Pa. 2000) (citing Commonwealth v. Jones, 610 A.2d 931, 942

(Pa. 1992)).

      [T]he appropriate scope of rebuttal evidence is defined by the
      evidence that it is intended to rebut. Where the evidence
      proposed goes to the impeachment of the testimony of his

                                     -6-
J-A06026-21


      opponent’s witnesses, it is admissible as a matter of right.
      Rebuttal is proper where facts discrediting the proponent’s
      witnesses have been offered.

Commonwealth v. Yocolano, 169 A.3d 47, 56 (Pa. Super. 2017) (quoting

Commonwealth v. Ballard, 80 A.3d 380, 401-02 (Pa. 2013)). Additionally,

      [t]he introduction of evidence by the Commonwealth, after the
      defense rests its case, which could have been offered by the
      Commonwealth during its case[-]in[-]chief is not necessarily
      grounds for reversal.     Evidence is admissible in rebuttal to
      contradict that offered by defendant or his witnesses, even
      though[,] by doing so[,] the Commonwealth corrects fatal defects
      in its case[-]in[-]chief.

Commonwealth v. Hickman, 309 A.2d 564, 567 (Pa. 1973) (citations

omitted). Compare Pittsburgh-Des Moines Steel Co. v. McLaughlin, 466

A.2d 1092, 1097 (Pa. Cmmwlth. 1983) (trial court may properly exclude

rebuttal evidence if it could have been presented by offering party during its

case-in-chief); with Flowers v. Green, 218 A.2d 219, 220 (Pa. 1966) (“For

matters properly not evidential until the rebuttal, the proponent has a right to

put them in at that time, and they are[,] therefore[,] not subject to the

discretionary exclusion of the trial court.”).

      At trial, on direct examination, Officer Cannella testified as follows:

      Q. Did you respond to any calls on July 7th, 2018?

      A. Yes. Approximately 11:40 p.m., I believe we had received a
      call from Jean Miles at the Jackman Inn. The call goes into the
      911 Call Center. I get the call from dispatch about a bar fight at
      the bar.

                                   *    *    *

      Q. And in responding to that call, did you come into contact with
      anyone you see in the courtroom here today?



                                       -7-
J-A06026-21


     A. Yes, during the investigation of that call, I came in contact with
     Mr. Kryl[,] who is seated to the right of his counsel in the gray
     suit, blue tie.

                                 *    *    *

     It was quite chaotic upon us pulling up to the scene. Numerous
     people outside the bar. . . . There was a large group of people,
     as you heard other people testify, there was approximately ten
     people or so. They came up from the side yard at the bar which
     they would have been coming from the back of the bar[,] off that
     back deck.. . . I yelled for them to stop. They continued down
     Jackman Avenue towards Elizabeth Avenue.         From the bar to
     Elizabeth Avenue is maybe 200 feet, maybe 250 feet estimated.
     Had already called for other departments to back us up, which
     they pretty much automatically do when you get a bar fight[.] . .
     . The Bellevue Police were already responding[.] . . . I had
     radioed to them that some people had taken off towards Elizabeth
     Avenue, if they could try to head them off. They had radioed to
     me that they had stopped two males and a female at the
     intersection of Elizabeth Avenue and Howden Street. I asked
     them to hold onto them while we kind of gathered information at
     the scene to find out exactly what was going on.

                                 *    *    *

     Q. The three who had been stopped by Bellevue, those were some
     of the—as far as you know, those were some of the group that
     had [come] from around the corner?

     A. I believe them to be, yes, as they were—I’d say maybe another
     hundred feet from where I last saw them, lost sight of them.

                                 *    *    *

     [T]hey were all [wearing] dark clothing, black shirts, blue jeans,
     and the Bellevue Police had notified [me] that the three they had
     [in custody] had the matching clothes, dark shirts, black shirts,
     blue jeans.

     Q. So when you say “matching clothes,” was it just that the shirts
     were the same color or was there anything else they had in
     common?

     A. Just the shirts had the same color at the time. It was dark
     then. So I had a group of people going away from me but


                                     -8-
J-A06026-21


     I could see that they were all dark clothing. I did see them
     as they came up from beside the bar.

     Q. Okay.

     A. We had gotten word there was someone in the weeds behind
     the Jackman Inn. We went to investigate. A male, a white male,
     black shirt, blue jeans[,] took off from us running across the
     backyards. We gave chase. . . . His name was [] Terrence
     Stockey. Took him into custody. Put him in the back of our police
     car. I then traveled down to where the Bellevue Police
     were at Howden and Elizabeth. They had taken the three
     names of the people they had there, that was Bowers, Ingram
     and Kryl.

                                 *    *    *

     Q. And you personally had contact with all six [individuals
     arrested that night] at one point or another, correct?

     A. That is correct, yes.

     Q. And one of those [] was Mr. Kryl?

     A. One of those [] was Mr. Kryl, yes, he was one of the
     three that Bellevue stopped.

     Q. Do you recall what description you gave to Bellevue about the
     people running out?

     A. Just the dark black shirts and jeans, you know, all dark
     clothing, and the direction of travel that they went.

     Q. Once the six of them were stopped, did you speak to any
     of the six of them about what happened that night?

     A. Yes, I did. I spoke with the now four that we had down
     at the intersection of Howden and Elizabeth. Stockey had a
     scratch on the side of his nose. I asked him,[“]Why did you
     run?[”] He said, [“]Everybody said to run, so I ran.[”] He had a
     scratch on the side of his nose. I asked him where that came
     from. Said he got hit by a black male in the bar. I said,
     [“]Anything you want to do with it?[”] He didn’t have any interest.

                                 *    *    *

     Q. Did you give anyone other than Mr. Stockey a chance to
     tell you what happened?

                                     -9-
J-A06026-21


      A. I did, yes. They were all together whenever I asked
      that statement to Mr. Stockey.

                                  *     *      *

      I don’t remember what Stockey was wearing. Kryl had a shirt
      with a dog insignia, I believe, on the left chest. And I think
      it had to be Ingram, he had a shirt with—I think there was a flag
      on the back of it, and it had KSS on it.

      Q. Did those shirts match exactly or just have some logos in
      common?

      A. They were different, they were different.

N.T. Jury Trial, Sept. 2019, at 147-58 (emphasis added).

      At trial, Kryl testified in his own defense that, on the date in question,

he hosted a benefit cookout in his backyard for Travis Cornell, a diabetic

friend, who was suffering from blood clots, and, who has since passed away.

Kryl testified that, from his rear yard, he can see the Jackman Inn, but that

he must walk 2 to 3 minutes around the block to actually enter the

establishment. He and the other cookout attendees decided, at some point

after several hours, to leave Kryl’s yard and go to the Jackman Inn. Regarding

how events progressed on that date, Kryl testified as follows:

      Q. Now, at your party what were you wearing?

      A. I was wearing basketball shorts, tennis shoes[,] and my Penn
      State wrestling shirt.

                                  *     *      *

      Q. Okay. Now, when you went to the [Jackman Inn next
      door], did you change shirts from the Penn State shirt to
      another shirt?

      A. Yes.

      Q. And tell the jury what shirt did you put on?


                                      - 10 -
J-A06026-21


      A. I put on my Villalobos Pit Bull for Parolee sport shirt.

      Q. [Y]ou have the shirt with you in your sack here, and
      you’re able to show it, correct?

      A. Yes.

      Q. And what did that shirt signify?

      A. The shirt signifies the—

      Q. Tell the jury, first, what kind of insignia does the shirt
      have on it?

      A. It has a pit bull head and a chain around the pit bull
      head, and it signifies releasing the dogs from their chains, pulling
      the chains around the dog’s head.

Id. at 263-74 (emphasis added). Kryl concluded by testifying that, at some

point while at the Jackman Inn, he heard that people were fighting on the

back deck and, while trying to stop Cristeen Cox and Jennifer Shields from

also going out onto the deck, he was struck from behind in the back of the

head, which caused him to lose consciousness. Kryl claimed the next thing

he remembers is sitting at the corner of Elizabeth Avenue and Howden Street

along a wall, being questioned by an officer and then he was placed in

handcuffs.

      On rebuttal, the Commonwealth recalled Officer Cannella, who testified

as follows:

       Q. [] Do you remember hearing testimony that that was the shirt
      [Kryl] was wearing?

      A. Yes, I remember that.

      Q. Do you remember whether or not that was the shirt
      [Kryl] was wearing?

      A. I do remember that that is not the shirt that [Kryl] was
      wearing on July 7th.

                                     - 11 -
J-A06026-21


      Q. What details do you remember from [Kryl]’s shirt?

      A. The shirt that he was wearing the night of the incident[,]
      it did have the dog head that appears to be the same dog
      head, however, it did not have a chain around it as on the
      shirt that was[] displayed today, instead[,] it had a
      keystone insignia, the sign of a keystone around the
      outside of it.

      Q. Were there any colors within that keystone?

      A. There was also a red bar in that.

      The court: A red what, I’m sorry?

      [Officer Cannella]: A red bar. I do not recall if it was going across,
      up and down, but there was a red bar in that.

Id. at 332-33 (emphasis added).         On cross-examination, Officer Canella

confirmed that he had, in fact, seen the front of Kryl’s shirt on the night in

question:

      I did have interaction with them. After I picked up—if you’ll recall,
      after I picked up Mr. Stockey[,] after running through the
      yards, picked him up on Howden Street, went to the
      intersection with the Bellevue Police, verified that those
      people were those people[,] being Kryl, Bowers and
      Ingram, and then released them to their house and then went
      back up in front of the bar.

Id. at 335 (emphasis added).

      Here, our review of the transcript reveals that, on direct examination,

Officer Cannella testified that he came across Kryl twice on the night of the

assault. First, when arriving at the scene, Officer Cannella observed Kryl,

who was among a group of approximately ten people, come from the side of

the Jackman Inn, ignore the officers’ instructions to stay at the scene, and

proceed down Jackman Avenue toward Elizabeth Avenue. Id. at 150. At that

point, due to the nature of the emergency call, other police departments were

                                     - 12 -
J-A06026-21



already responding to the scene. Officer Cannella used his radio to inform

those other responding officers that a group of people ignored his commands

to stay at the scene, and was headed down Jackman Avenue.               Shortly

thereafter, the Bellevue Borough police officers notified Officer Cannella that

they apprehended three individuals matching the description he had given,

running from the scene, only a few hundred feet from where Officer Cannella

lost sight of them. Officer Canella’s testimony reveals that, up to that point,

he only observed Kryl’s dark clothing and jeans, without noting anything

further with specificity, because Kryl was headed away from him and it was

dark outside. Id. at 153-54. Officer Cannella additionally testified that, after

arresting Stockey, he brought Stockey to the intersection of Elizabeth Avenue

and Howden Street, where Bellevue Borough police officers had already

arrested Kryl. Id. At that point, Officer Cannella had a second chance to

observe Kryl’s clothing from a much closer perspective and for an

extended period of time. Id. at 154-56. Indeed, Officer Cannella testified

that he questioned Kryl at that location, and that he observed Kryl wearing a

shirt with a dog insignia on the left chest, which was a different shirt as that

worn by Ingram, who was also arrested at that location with Kryl. Id. at 157.

Then, at trial, in his own defense, Kryl testified that the shirt he wore to

the Jackman Inn on the night in question was a “Villalobos Pit Bull for Parolee

sport shirt” which “has a pit bull head and a chain around the pit bull

head.” Id. at 266 (emphasis added). Kryl also showed that shirt to the jury

during his testimony. Id.

                                     - 13 -
J-A06026-21



       Officer Canella, on rebuttal, directly contradicted Kryl’s factual assertion

regarding which shirt he wore to the Jackman Inn, see Yocolano, supra, by

testifying that

       The shirt that [Kryl] was wearing the night of the incident[,] it did
       have the dog head that appears to be the same dog head,
       however, it did not have a chain around it as on the shirt
       that was[] displayed today, instead[,] it had a keystone
       insignia, the sign of a keystone around the outside of it
       [and a red bar in it].

N.T. Jury Trial, Sept. 2019, at 332 (emphasis added).

       We find that Officer Cannella’s rebuttal testimony constituted proper

impeachment evidence. See Pa.R.E. 607(b) (“The credibility of a witness may

be impeached by any evidence relevant to that issue, except as otherwise

provided by statute or these Rules.”). Therefore, it was admissible as a matter

of right, see Flowers, supra, and, consequently, was properly within the

scope of rebuttal. See Yocolano, supra. We conclude that the trial court

did not abuse its discretion in admitting Officer Cannella’s rebuttal testimony,

where that impeachment evidence could only have been admitted on rebuttal,

and was admissible as of right.6 See Fletcher, supra.
____________________________________________


6 Contrary to Kryl’s claims, see Appellant’s Brief, at 13, the jury did not hear
any evidence at trial regarding what the members of Keystone United promote
or for what the organization stands. Morris, at one point, testified that Kryl’s
brother was known to be a “skinhead,” but Morris’ testimony did not connect
Kryl’s brother to Keystone United. N.T. Jury Trial, Sept. 2019, at 117. Also,
Kryl did not object to that testimony. Id. at 117-18. Moreover, at trial, the
Commonwealth cross-examined Kryl by showing him a photograph which Kryl,
himself, testified depicted a group of people which included himself, and
Cornell, as well as others whom Kryl did not recognize. In the photograph,



                                          - 14 -
J-A06026-21



       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/2021




____________________________________________


Kryl testified that he is holding the left corner of a banner which represented
the “Keystone United flag,” and which photo was taken at that organization’s
“Yule dinner.” Id. at 302-03. Kryl testified that he was not a member of that
organization, but accepted Cornell’s invitation to attend the event, and held
the banner because he was asked to stand in front of the group in the photo
because he is short. Id. at 306. Finally, the only time Keystone United was
discussed as an organization that promotes hatred occurred at sentencing,
well after the jury returned the verdict; Morris stated to the court, during his
victim impact statement, see 42 Pa.C.S.A. § 9738, that “James Kryl has
easily been Googled to find that he has been a longstanding member of the
Keystone United, previously Keystone State Skinheads, a recognized hate
group by the Southern Poverty Law Center, as far back as 2006.” N.T.
Sentencing Hearing, 1/9/20, at 20.

                                          - 15 -